Citation Nr: 0730558	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, 
claimed as anxiety and post-traumatic stress disorder (PTSD), 
to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2002.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.

The Board reopened and remanded the veteran's claim in June 
2003.  It was again remanded in November 2003.  By a decision 
in December 2005, the Board denied the veteran's claim.  
Subsequently, the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, the Court granted a joint motion to remand this 
appeal to the Board, pursuant to 38 U.S.C. § 7252(a) (West 
2002 & West Supp. 2007).

In accordance with the Court's Order, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

Pursuant to the joint motion to remand the veteran's claim of 
entitlement to service connection for a nervous disorder, 
claimed as anxiety and PTSD, to include as secondary to a 
service-connected disability, granted by the Court in July 
2007, the Board finds that this claim must be remanded to the 
AMC for additional development.


The parties agreed in the joint motion for remand that after 
receipt of the Board's November 2003 remand, the RO failed to 
comply with all of the remand directives.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, this claim must be remanded to 
comply with all the directives set forth in the November 2003 
Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide the veteran 
with a new duty to assist letter, 
compliant with current caselaw.

2.  Please contact the veteran and ask 
that he definitively identify all VA 
and non-VA health care providers who 
may have treated him for any disorder 
of the nerves, including nervousness, 
anxiety, and PTSD, during the period of 
1977 to the present.  Obtain records 
from each health care provider he 
identifies.

In doing to, please advise the veteran 
that the Board notes the existing 
record indicates that the veteran 
received mental health treatment from 
"Dr. Lowe," in 1991; "Drs. Patel and 
Lasko," from 1991 to 1994; "Dr. 
Bowman," from 1994 to 1997; "Dr. Peres 
at Chestnut Ridge Counseling Services, 
Inc.," from 1997 or 1998 to an 
undetermined date; and, "Dr. Franz" 
from 1998 to the present.  The veteran 
should provide further information 
concerning these providers, as well as 
any others.

In making your records requests, please 
obtain "any and all available 
psychiatric records, including initial 
assessments, in- and out-patient 
treatment records, records of both 
individual and group therapy, and 
related treatment summaries.

3.  In conjunction with the above, 
please request and obtain copies of any 
and all available VA psychiatric or 
mental health treatment records from the 
VA medical center located in Pittsburgh, 
Pennsylvania, dated from January 1978 to 
the present, specifically to include 
"any and all" available psychiatric 
records, to include those pertinent to 
anxiety or PTSD, including initial 
assessments, in- and out-patient 
treatment records, records of both 
individual and group therapy, and 
related treatment summaries.

4.  Thereafter, please make arrangements 
with the appropriate VA medical 
facility, for the veteran to be afforded 
a comprehensive VA psychiatric 
examination to determine the etiology of 
any current psychiatric pathology.  The 
examiner is specifically requested to 
determine whether it is at least as 
likely as not that any current 
psychiatric disability, to include 
anxiety disorder or PTSD, was incurred 
in service, aggravated in service beyond 
the natural progression of the disease 
if thought to have preexisted service, 
or whether it is at least as likely as 
not that any psychiatric disorder is 
proximately due to or the result of or 
aggravated by service-connected 
disability, including duodenal ulcer 
with hiatal hernia.  Send the claims 
folder to the examiner for a full and 
complete review of pertinent documents - 
the requested VA opinion is specifically 
to include reference to VA and private 
medical diagnoses documented in January 
1979; March 1990; May 1992; January 
1995; June 1995; September 1999; March 
2000; and, the January 2001 medical 
opinion statements of Dr. Franz and Mr. 
Sedlock, Licensed Psychologist.

5. After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2007), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2007).

